Case 5:20-cv-00190-RWS-CMC Document 8 Filed 03/22/21 Page 1 of 2 PageID #: 28




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 PAUL O. WILLIAMS,                              §
                                                §
                                                §   CIVIL ACTION NO. 5:20-CV-00190-RWS-CMC
 v.                                             §
                                                §
                                                §
 WARDEN, FNU SALMONSON,


                                            ORDER
       Petitioner, Paul O. Williams, an inmate currently confined at FCI Texarkana, proceeding

pro se, filed this writ of habeas corpus pursuant to 28 U.S.C. § 2241. The Court referred this

matter to the Honorable Caroline Craven, United States Magistrate Judge, for consideration

pursuant to applicable laws and orders of this Court. The Magistrate Judge recommended

Williams’s voluntary motion to dismiss be granted (Docket No. 4).

       The Court has received and considered the Report and Recommendation of the Magistrate

Judge filed pursuant to such order, along with the record and the pleadings.            Williams

acknowledged receipt of the Report and Recommendation on January 14, 2021 (Docket No. 7).

No objections have been filed by the parties. Because no objections to the Magistrate Judge’s

report have been filed, neither party is entitled to de novo review by the District Judge of those

findings, conclusions and recommendations, and except upon grounds of plain error, they are

barred from appellate review of the unobjected-to factual findings and legal conclusions accepted

and adopted by the District Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services

Automobile Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and

agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute
Case 5:20-cv-00190-RWS-CMC Document 8 Filed 03/22/21 Page 2 of 2 PageID #: 29



   .
permits the district court to give to the magistrate’s proposed findings of fact and recommendations

‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

Mathews v. Weber, 23 U.S. 261, 275 (1976)). Accordingly, the Court hereby ADOPTS the Report

and Recommendation of the United States Magistrate Judge as the findings and conclusions of this

Court. William’s voluntary motion to dismiss (Docket No. 3) is GRANTED, and his petition for

writ of habeas corpus is DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of

Civil Procedure 41(a).

     So ORDERED and SIGNED this 22nd day of March, 2021.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
